Citation Nr: 9902489	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  82-34 803	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than February 19, 
1992, for the grant of service connection for allergic 
rhinitis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

The veterans original claim of service connection for 
allergic rhinitis was denied by the Board of Veterans 
Appeals (Board) in February 1983.  That determination was 
final.  

A claim following a final decision may be reopened under 
limited circumstances.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.104 (1998).  In a July 1987 decision, 
the Board found that new and material evidence had not been 
submitted to reopen the claim and continued the denial of 
service connection.  That also was a final determination.  

By a January 1993 rating decision, the RO reopened the claim, 
granted service connection and assigned a 10 percent rating 
for allergic rhinitis, effective on February 19, 1992, the 
date of the veterans claim to reopen.  The veteran disagreed 
with that rating and the effective date assigned to the award 
of service connection and an appeal ensued.  

By an August 1994 rating decision, the RO granted service 
connection and assigned a 10 percent rating for the loss of 
smell as secondary to the service-connected allergic 
rhinitis, effective on February 19, 1992.  In an October 1996 
rating decision, the RO granted service connection and 
assigned a 10 percent rating for bronchial asthma, secondary 
to the service-connected allergic rhinitis, effective on 
September 14, 1992.  

By a May 1997 rating action, the RO increased the rating for 
the service-connected allergic rhinitis to the current level 
of 30 percent, effective on February 19, 1992.  

In association with the appeal of the January 1993 RO 
decision, the veteran appeared at a personal hearing held at 
the RO before a Member of the Board in June 1997.  At that 
time, it became clear that the veteran was asserting error 
and seeking reconsideration of the earlier Board decisions.  
In July 1998, pursuant to 38 U.S.C.A. § 7103, and by 
direction of the Acting Chairman of the Board, 
reconsideration of the Boards February 1983 and July 1987 
decisions was ordered.  

Accordingly, the case is now before an enlarged panel, none 
of whom had served on the earlier Board panels.  The 
reconsideration decision, once promulgated, will replace the 
February 1983 and July 1987 decisions and will constitute the 
final decision by the Board in this regard.  38 U.S.C.A. 
§ 7103.  

The issue before the Board in February 1983 and July 1987 was 
that of entitlement to service connection for allergic 
rhinitis.  Service connection for that disorder has since 
been granted by the RO.  As the Boards current 
reconsideration has the effect of replacing the prior 
decisions, any grant of service connection on reconsideration 
affects the effective date of the grant of benefits, 
currently standing at February 19, 1992.  Thus, the issue 
presented on Reconsideration involves the question of an 
earlier effective date for the grant of service connection.  

Upon reconsideration, the Board should employ current legal 
standards during its review unless to do so would result in a 
manifest unjustice, and within the meaning of 38 C.F.R. 
§ 3.400 (q)(1), should consider all evidence received since 
the agency of original jurisdiction decision which was 
appealed to the Board as having been received prior to the 
appellate decision.  VAOPGCPREC 70-91.  In this case, the 
Board notes that the applicable provisions pertaining to 
service connection have not substantively changed since the 
RO decision which was the subject of the initial Board 
decision in February 1983.  Therefore, the Board will apply 
and cite the current regulations. 

The issue of an earlier effective date for the assignment of 
a compensable rating for the service-connected allergic 
rhinitis and the claim for an increased rating for the 
service-connected allergic rhinitis are the subjects of 
separate Remands.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the earlier denials of service 
connection were erroneous in that they did not include 
consideration of all relevant medical evidence.  He cites in 
particular, an enlistment examination which included the 
examiners notation of hay fever requiring no meds, no 
allergies.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence of record 
supports entitlement to an effective date of September 30, 
1981 for the grant of service connection for allergic 
rhinitis.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's original claim for service connection for 
allergic rhinitis was received at the RO on September 30, 
1981.  The evidence submitted in connection with the 
veteran's claim served to show that his allergic rhinitis 
underwent an increase in severity beyond natural progress 
during his period of service in the Republic of Vietnam.  



CONCLUSION OF LAW

An effective date of September 30, 1981, the date of claim, 
is assigned for the grant of service connection for allergic 
rhinitis.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.400 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  



I.  Background

The veteran served on active duty from January 1969 to 
January 1971.  At a July 1982 hearing at the RO, the veteran 
submitted a copy of the medical history portion of a November 
1968 enlistment examination on which the examiner noted that 
the veteran suffered hay fever, requiring no meds.  The 
service medical records include the report of a May 1969 
physical examination report in which it was noted that the 
veteran had seasonal hay fever.  

In April 1970, during service, the veteran presented with 
complaints of nasal stuffiness and a history of allergy.  The 
diagnostic impression was that of allergy and the veteran was 
prescribed Dimetapp.  In September 1970, the veteran 
complained of having hay fever for the past two years and was 
prescribed Dimetapp.  The report of a November 1970 
separation examination included normal clinical evaluations 
of all pertinent systems and was silent for any significant 
defects.  

The veteran's original claim for service connection for an 
allergy condition was received at the RO on September 30, 
1981.

Post-service medical records include a September 1981 VA 
treatment note regarding a history of complaints of allergies 
of a chronic nature in Vietnam where, prior to service, those 
allergies had been of a seasonal nature, but no diagnosis.  
The report of a November 1981 VA examination included the 
diagnosis of allergic rhinitis by history. 

In a May 1986 statement, Joseph J. Soma, M.D., noted that he 
had examined the veteran and reviewed his pertinent medical 
history and offered tentative diagnoses of seasonal and 
perennial allergic rhinitis, nasal polyposis and mold 
allergy.  The above findings are consistent with exposure 
to the high humidity encountered in Viet Nam.  Dr. Soma 
opined that it [wa]s apparent that there was aggravation of 
[the veteran's] sensitivities after exposure to this 
environment.  

In an August 1986 statement, Dr. Soma observed that 
practically all allergic work-ups occur after the fact, 
but, after careful consideration of the veteran's history, 
physical examination and the results of testing, the 
physician reiterated his opinion that the veteran 
undoubtedly ha[d] had significant symptomatology resulting 
from his exposure to the high humidity in Viet Nam.  He 
went on to say that the veteran's sensitivity existed and was 
aggravated by exposure to the high humidity from 1969 to 1971 
(service dates). 

The report of a June 1992 VA examination included the 
examining physicians review of the veteran's history and 
complaints.  Following a review of the records and physical 
examination of the veteran, the examiner offered his 
impression that the veteran still suffered seasonal allergic 
rhinitis which was somewhat less with allergy injection 
treatment.  The examiner commented that it would appear from 
the veteran's history that his condition had become 
permanently worse and did so while he was in the service.  

The additional medical evidence in the record addresses the 
level of severity of the veteran's allergic rhinitis since 
1992.  



II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

As noted hereinabove, the veteran's service medical records 
reveal that he complained of and sought treatment for nasal 
stuffiness and was diagnosed as having allergies.  The post-
service medical evidence included two statements from the 
veteran's treating physician to the effect that the veteran 
suffered allergic rhinitis and had significant symptomatology 
related to exposure to high humidity encountered during 
service in Vietnam.  The report of a June 1992 VA examination 
included that examiners impression that the veteran still 
suffered seasonal allergic rhinitis which had increased in 
severity during service. 

The medical evidence of record establishes that the veteran's 
allergic rhinitis was aggravated during military service and 
a grant of service connection is warranted.  As previously 
stated, the RO granted service connection for allergic 
rhinitis and assigned an effective date of February 19, 1992 
in a rating decision of January 1993.  

In light of the foregoing, the question of the appropriate 
effective date to be assigned the grant of service connection 
must be resolved.  The law provides that the effective date 
of an award based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110.  

Corresponding regulations state that the effective date of an 
award of compensation based on a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400, 3.400(q)(1)(ii),(r).  

In this case, the 1993 grant of service connection was 
assigned an effective date of February 19, 1992, the date of 
the veteran's claim to reopen.  However, Reconsideration has 
the effect of returning the claim to the status it enjoyed 
immediately prior to the Board decision being reconsidered.  

In this case, the claim received on September 30, 1981, is 
still pending because a timely appeal was perfected.  See 
38 C.F.R. §§ 3.160(c), 20.1103.  The effective date of an 
award of direct service connection (with exceptions not 
applicable here) is the date of receipt of claim or the date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2)(I).  

Here, entitlement arose in service when the pre-service 
disability increased in severity beyond the degree 
attributable to natural progress.  The veteran's claim was 
later, and its date of receipt is the correct date for the 
award of service connection.  Thus, the Board finds September 
30, 1981, the date of the original claim, to be the 
appropriate effective date for the grant of service 
connection for allergic rhinitis.  





ORDER

An earlier effective date of September 30, 1981 for the grant 
of service connection for allergic rhinitis is granted.  



			
	STEVEN L. COHN	MARK F. HALSEY 
Member, Board of Veterans Appeals	Member, Board of Veterans 
Appeals

		
	STEPHEN L. WILKINS 
			Member, Board of Veterans Appeals

			
	E.M. KRENZER	J.E. DAY
	Member, Board of Veterans Appeals	Member, Board of Veterans 
Appeals

		
	N. R. ROBIN 
			Member, Board of Veterans Appeals
	
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
